                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                      CRIMINAL ACTION

VERSUS                                                                    No. 18-47

ROLAND CHAMBERS                                                          SECTION I

                              ORDER & REASONS

      On April 4, 2018, defendant Roland Chambers (“Chambers”) pled guilty to one

count of conspiracy to distribute and possess with the intent to distribute 100 grams

or more of heroin, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B), and 846.

Chambers submitted two objections to the presentence investigation report (the

“PSR”). On this date, the Court sentenced Chambers based on the following resolution

of the objections.

                                         I.

      Chambers first objects to paragraph 11 of the PSR, which states:

      On August 4, 2017, a confidential source (CS) contacted the defendant
      on a recorded telephone call and requested a half-ounce (14.175 grams)
      of heroin. The CS then drove to the intersection of Myrtle and Furman
      Streets in Houma, Louisiana, where the CS picked up the defendant.
      Once inside the CS’s vehicle, the defendant advised the CS that he did
      not have any heroin to sell the CS. The defendant advised the CS that
      he had two people selling heroin for him and one of the individuals had
      recently gotten arrested with two ounces (56.7 grams) of his product.

Chambers objects to the accuracy of this summary of the conversation he had with

the confidential source. According to Chambers, although he initially told the

confidential source that he had someone “serving for him,” he later clarified that he
was merely selling his supply. Chambers thus objects to the PSR’s statement that he

told the confidential source that he had “two people selling heroin for him.”

      In its opposition to Chambers’ objections, the government provided the Court

with the specific content of the relevant conversation, which was recorded. Chambers

told the confidential source, “One of my . . . people . . . , the white boy I had down here

serving for me, got knocked with . . . two ounces of my shit the other day . . . . Not

gonna lie, I was sick when that white boy got busted . . . . [He’s] the only person . . . I

really fucked with . . . him, and one other dude. Two dudes, I was selling everything

to them and, boom, making my money.” Chambers clearly told the confidential source

that he had someone “serving for him.”

      Chambers omits from his objection an additional portion of the conversation.

After Chambers told the confidential source that he was selling “everything” to “[t]wo

dudes” and “making [his] money,” the source asked him, “They were moving

everything for you, huh?” to which Chambers replied, “Yeah, they were moving

everything for me. Moving everything man, I hadn’t touched nothing.” Chambers also

told the confidential source, “The heroin is cheap. . . . [T]he heroin is moving.” The

conversation reasonably indicates that the two individuals that Chambers referenced

were more than just buyers—they were “moving everything for [him].”

      Chambers’ statements also illustrate that, when Chambers stated that the

individuals were “moving everything for [him],” the individuals were selling heroin

for him. This interpretation is particularly persuasive considered alongside the fact




                                            2
that one of the individuals, the “white boy,” was described by Chambers as “one of

[his] . . . people” who was “serving” for him.

      The Court concludes that the PSR’s statement that Chambers advised the

confidential source that he had two individuals selling heroin for him is not an

inaccurate reflection of the recorded conversation. Chambers’ first objection is

overruled.

                                           II.

      Chambers also objects to paragraph 17 of the PSR, which applies a two-level

enhancement to his base offense level pursuant to United States Sentencing

Guideline § 3B1.1(c). Section 3B1.1(c) provides for a two-level upward adjustment if

“the defendant was an organizer, leader, manager, or supervisor in any criminal

activity other than described in (a) or (b).” Subsection (a) pertains to criminal activity

that involved five or more participants or was otherwise extensive. Subsection (b)

pertains to instances in which the defendant was a manager or supervisor, but not

an organizer or a leader, and the criminal activity involved five or more participants

or was otherwise extensive. No party has argued that either subsection (a) or (b)

should apply in this case. See also United States v. Ochoa-Gomez, 777 F.3d 278, 282

(5th Cir. 2015).

      According to the PSR, this enhancement applies because

      [t]he defendant was a distributor of heroin in the Houma, Louisiana,
      area. He conspired with other unindicted co-conspirators to distribute
      the heroin and often fronted them heroin to [sell]. During the course of
      the conspiracy, the defendant admittedly had two individuals selling
      heroin for him.



                                            3
The PSR states that Chambers’ “conduct in the criminal activity is indicative of an

organizer, leader, manager, or supervisor,” although the PSR does not state which of

the four roles Chambers allegedly exercised.

      “The Government has the burden to prove, by a preponderance of the evidence,

the facts which are necessary to support [an] enhancement.” United States v.

Olivares, 833 F.3d 450, 452 (5th Cir. 2016). As the Fifth Circuit has explained,

      When making factual findings for sentencing purposes, a district court
      “may consider any information which bears sufficient indicia of
      reliability to support its probable accuracy.” . . . “Generally, a PSR bears
      sufficient indicia of reliability to be considered as evidence by the
      sentencing judge in making factual determinations.” . . . However,
      “[b]ald, conclusionary statements” . . . are not sufficiently reliable. . . .
      “If the factual recitation [in the PSR] lacks sufficient indicia of
      reliability, then it is error for the district court to consider it at
      sentencing—regardless of whether the defendant objects or offers
      rebuttal evidence.” . . . But if the factual recitation in the PSR bears
      sufficient indicia of reliability, then the “defendant bears the burden of
      demonstrating that the PSR is inaccurate; in the absence of rebuttal
      evidence, the sentencing court may properly rely on the PSR and adopt
      it.” . . . Rebuttal evidence must consist of more than a defendant’s
      objection; it requires a demonstration that the information is “materially
      untrue, inaccurate or unreliable.”

United States v. Zuniga, 720 F.3d 587, 590–91 (5th Cir. 2013) (citations omitted).

      Chambers objects to the PSR’s application of the enhancement under § 3B1.1(c)

because, once again, he argues that the recording of the August 4, 2017 conversation

suggests only that he was selling his drug supply to two individuals. He argues that

the recording does not demonstrate that he exercised any control or exerted any

influence over those individuals, or any other individuals, during the course of the

offense. Chambers further argues that there is no indication that he received a

greater share of the profits from the two individuals’ drug sales or that he fronted


                                           4
drugs to them and that, without those additional indicia of his role in the offense, the

enhancement is inappropriate.

      The government contends that, under § 3B1.1(c), an enhancement may be

warranted based on the defendant’s control over other individuals or, alternatively,

based on his management of related assets. The government cites § 3B1.1(c)

application note 2, which states:

      To qualify for an adjustment under this section, the defendant must
      have been the organizer, leader, manager, or supervisor of one or more
      other participants. An upward departure may be warranted, however,
      in the case of a defendant who did not organize, lead, manage, or
      supervise another participant, but who nevertheless exercised
      management responsibility over the property, assets, or activities of a
      criminal organization.

      As an initial matter, although the commentary refers to an upward departure,

the Fifth Circuit “has construed Note 2 to allow application of an adjustment, even

where a defendant did not exercise control over another participant, if he exercised

management responsibility over the property, assets, or activities of a criminal

organization.” United States v. Ochoa-Gomez, 777 F.3d 278, 282–83 (5th Cir. 2015)

(relying on United States v. Delgado, 672 F.3d 320 (5th Cir.) (en banc), cert. denied,

568 U.S. 978 (2012)). 1




1 However, the two judges concurring in Ochoa-Gomez cautioned that “[t]he
distinction between an adjustment and a departure is not merely semantic.” Ochoa-
Gomez, 777 F.3d at 285 (Prado, J. and Elrod, J., concurring). The concurrence noted
that, in Delgado, the Fifth Circuit may have in fact committed error by “conflat[ing]
an ‘adjustment’ and an ‘upward departure’” when interpreting application note 2. Id.
at 284. It also noted that Delgado and its progeny “place[ ] this circuit at odds with
several other circuits.” Id. at 285.

                                           5
      The critical inquiry is whether the government has proven by a preponderance

of the evidence that Chambers’ role in the subject offense was one of the four roles

enumerated in § 3B1.1(c) or, alternatively, that Chambers managed responsibility

over the property, assets, or activities of a criminal organization. Relying exclusively

on the August 4, 2017 conversation, the government argues both.

      The Court will first address whether the government has proven that

Chambers was an organizer, leader, manager, or supervisor as contemplated by §

3B1.1(c). For § 3B1.1(c) to apply under this theory, Chambers “must have exercised

some degree of control over others involved in the commission of the offense or he

must have been responsible for organizing others for the purpose of carrying out the

crime.” United States v. Fuller, 897 F.2d 1217, 1220 (1st Cir. 1990). The Fifth Circuit

has instructed district courts analyzing the applicability of § 3B1.1 to consider the

defendant’s exercise of decision-making authority, the nature of his participation in

the offense, his recruitment of participants in the offense, whether he claimed a right

to a larger share of the profits, his degree of participation in planning or organizing

the offense, the nature and scope of the illegal activity, and the degree of control or

authority he exercised over others. United States v. Liu, 960 F.2d 449, 456 (5th Cir.

1992) (citing commentary to U.S.S.G. § 3B1.1(b) that provides guidance on how to

distinguish between a leadership or organizational role and “mere management or

supervision”); see also United States v. McLaughlin, 739 F. App’x 270, 277–78 (5th

Cir. 2018).




                                           6
      The Court finds that the government has not met its burden of proving that

Chambers exercised a role as either an organizer, leader, manager, or supervisor in

any criminal activity. Chambers’ statements to the confidential source, without more,

are insufficient. Although the conversation indicates that two individuals were

reselling drugs on Chambers’ behalf, it says nothing about the extent, method, or

manner of Chambers’ control over those individuals or their transactions.

      “When the evidence demonstrates that a defendant directed another in his

drug trafficking activities,” the court may conclude that the defendant was, at a

minimum, a manager or a supervisor, and “sentence enhancement under § 3B1.1(c) is

appropriate.” United States v. Turner, 319 F.3d 716, 725 (5th Cir. 2003). However,

the government has failed to provide sufficient reliable proof that Chambers directed

anyone. There is no evidence, for example, that Chambers instructed or commanded

the two individuals as to what quantities of heroin to sell, the price to sell it at, when

to sell it, or who to sell it to. Similarly, there is no evidence that Chambers recruited

the two individuals or took a greater share of any of their profits. The evidence simply

does not establish that Chambers exercised any of the roles enumerated in § 3B1.1(c).

See United States v. Cisneros, 414 F. App’x 696, 703 (5th Cir. 2011).

      As the Court already explained, the enhancement may also apply if Chambers

was proven to have managed the assets, property, or activities of a criminal

organization. See Ochoa-Gomez, 777 F.3d at 282–83. For example, the Fifth Circuit

has upheld the application of an upward adjustment pursuant to § 3B1.1(c) where a

defendant contributed to the drug supply for an operation in which drugs were



                                            7
transported from Mexico to the United States. Ochoa-Gomez, 777 F.3d at 280, 284. In

Ochoa-Gomez, in addition to contributing a portion of the drugs, the evidence showed

that the defendant assisted in negotiations, stored and packaged the drugs, delivered

them to an undercover officer, and indicated his willingness to supply more drugs in

the future. Id. at 284.

      The recorded conversation between Chambers and the confidential source

indicates that Chambers sold heroin to two individuals, who then resold it for him.

But this fact alone is insufficient for the government to meet its burden of proving

that Chambers’ handling of the heroin rose to the level of “exercis[ing] management

responsibility over the property, assets, or activities of a criminal organization.” Id.

Chambers’ objection to the enhancement under § 3B1.1(c) is, therefore, sustained.

                                          III.

      Based on the Court’s resolution of the objections, Chambers’ total offense level

is 23. His criminal history category is III, which, in conjunction with his total offense

level, yields a sentencing guideline range of 51 to 71 months.

      New Orleans, Louisiana, January 10, 2019.



                                         _______________________________________
                                                 LANCE M. AFRICK
                                         UNITED STATES DISTRICT JUDGE




                                           8
